United States Court of Appeals
                     For the First Circuit


No. 17-1849

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                      ISIDRO SUAREZ-REYES,

                      Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

        [Hon. Juan M. Pérez-Giménez, U.S. District Judge]


                             Before

                   Lynch, Selya, and Kayatta,
                         Circuit Judges.


     Maria Soledad Ramirez Becerra and Maria Soledad        Ramirez
Becerra Law Office on brief for appellant.
     Rosa Emilia Rodríguez-Vélez, United States Attorney,   Mariana
E. Bauzá-Almonte, Assistant United States Attorney,          Chief,
Appellate Division, and B. Kathryn Debrason, Assistant       United
States Attorney, on brief for appellee.


                        December 14, 2018
           SELYA, Circuit Judge.        "It is true, in federal appellate

practice as in nature, that '[t]o every thing there is a season,

and a time to every purpose.'"          Fiscichelli v. City Known as Town

of   Methuen,   884   F.2d   17,   17   (1st   Cir.   1989)   (alteration   in

original) (quoting Ecclesiastes 3:1).            We are reminded of this

truism where, as here, defendant-appellant Isidro Suarez-Reyes

already has completed serving the custodial sentence that he

attempts to challenge on appeal.         In such circumstances, the time

and season for such a challenge has passed.            Concluding as we do,

that no live controversy remains, we summarily dismiss the appeal

as moot.

           A sketch of the facts and travel of the case suffices to

lend perspective.      On January 20, 2017, the United States Coast

Guard intercepted a vessel en route to the United States, which

was carrying thirty undocumented individuals from Haiti and the

Dominican Republic (including the defendant).           During an interview

with Border Patrol agents, the defendant — who previously had been

removed from the United States following service of an eighteen-

month term of immurement for using a telephone to facilitate a

drug-trafficking offense, see 21 U.S.C. § 843(b) — admitted that

he was a citizen of the Dominican Republic and that he did not

have documents authorizing his entry into the United States.

Consequently, the defendant was detained.




                                    - 2 -
               Within a week, a federal grand jury sitting in the

District of Puerto Rico handed up an indictment that charged the

defendant with unlawfully attempting to enter the United States

after       being   removed   therefrom   following     an     aggravated   felony

conviction.         See 8 U.S.C. § 1326(a), (b)(2).            Subsequent to the

defendant's entry of a guilty plea, the district court imposed a

twenty-one month custodial sentence, to be capped by three years

of supervised release.

               In July of 2017, the defendant timely appealed his

custodial sentence.1          His appeal was still pending on July 30,

2018, when (having received credit for time served in pretrial

detention      and    good-time   credits   during      his    incarceration)    he

completed       his   custodial   term    and   began    serving    his   term   of

supervised release.

               Meanwhile, the appeal went forward.             Appointed in mid-

September of 2017, the defendant's counsel did not move to expedite

the appeal, see 1st Cir. I.O.P. VII.B, despite the brevity of the

defendant's custodial sentence.           Nor is there any indication that

counsel sought expedited preparation of the short transcript.

Instead, counsel successfully moved — twice — to extend the

briefing deadline by a total of five weeks.                   When filed in April


        1
       Although the notice of appeal was not docketed until August
2, 2017, the envelope in which it was mailed was postmarked July
28, 2017, thus rendering the appeal timely. See Fed. R. App. P.
4(c)(1).


                                     - 3 -
of 2017, the defendant's principal brief challenged only a series

of alleged errors related to the length of his custodial sentence.

That brief did not challenge either the defendant's underlying

conviction or any aspect of his term of supervised release.

            The government, without any meaningful opposition, then

sought and obtained three separate extensions of its briefing

deadline (for a total of approximately three months).           On July 31,

2018 — the day after the defendant was released from custody — the

government tendered its brief.        In that brief, the government not

only replied to the challenges raised to the defendant's custodial

sentence but also asserted that the defendant's release from prison

rendered his appeal moot.        The defendant neither filed a reply

brief nor responded in any other way to the government's mootness

argument.

            We   have   noted   before   that,   in   some   circumstances,

"silence speaks volumes."       SEC v. Tambone, 597 F.3d 436, 450 (1st

Cir. 2010) (en banc).        So it is here:      there appears to be no

satisfactory answer to the mootness argument.          We explain briefly.

            A    federal   court's   jurisdiction     is   constitutionally

limited to the resolution of actual "cases" and "controversies."

U.S. Const. art. III, § 2, cl. 1.            In instances "where a court

cannot provide effectual relief, no justiciable case remains and

the court must dismiss the appeal as moot."           Oakville Dev. Corp.

v. FDIC, 986 F.2d 611, 613 (1st Cir. 1993). This principle extends


                                     - 4 -
to cases — like this one — in which "an appeal, although live when

taken, [has been] rendered moot by subsequent developments."               CMM

Cable Rep., Inc. v. Ocean Coast Props., Inc., 48 F.3d 618, 621

(1st Cir. 1995).

            When the defendant filed his notice of appeal, he was

still serving his prison sentence.             A challenge to that sentence

therefore presented a live controversy.              But the passage of time

has reshaped the contours of the case:             he has since been released

from prison, and "[t]he []incarceration that he incurred . . . is

now over, and cannot be undone."            Spencer v. Kemna, 523 U.S. 1, 8

(1998).     Because the defendant's custodial sentence has expired,

some particularized and continuing injury (other than the now-

ended sentence) would have to exist in order to breathe life into

the defendant's appeal.          See id. at 7.           Here, however, the

defendant    does   not    profess     to   have   suffered   any   collateral

consequences    attributable      to    the    alleged   sentencing    errors.

Vacating the defendant's custodial sentence would, therefore, be

an empty exercise.        That sentence has been fully served and there

is no way to turn back the clock.           Of course, the defendant remains

on supervised release, and a determination that a defendant served

too long a period of imprisonment might warrant an equitable

reduction in the length of his supervised release.                  See United

States v. Johnson, 529 U.S. 53, 60 (2000); United States v. Carter,

860 F.3d 39, 43 (1st Cir. 2017).             But (perhaps because he is now


                                       - 5 -
in custody awaiting deportation), the defendant makes no argument

to this effect.    It follows inexorably — as night follows day —

that the defendant no longer has a legally cognizable interest in

the outcome of his appeal.      Consequently, his appeal is moot.      See

Spencer, 523 U.S. at 14-18 (declaring moot defendant's challenge

to allegedly erroneous parole revocation when defendant already

had completed term of imprisonment); United States v. Mazzillo,

373 F.3d 181, 182 (1st Cir. 2004) (per curiam) (finding defendant's

appeal from order revoking supervised release moot because prison

sentence had been served in full); see also United States v. Lewis,

166 F. App'x 193, 195 (6th Cir. 2006) (deeming defendant's appeal

moot where "no meaningful relief" with respect to defendant's

custodial    sentence   was   available   "because   the   sentence   ha[d]

already been served").

            We need go no further. When, as in this case, an appeal,

even if successful, would not pave the way for any effectual

relief, the appeal is moot.         Hence, we summarily dismiss the

defendant's appeal and leave intact the judgment of the district

court.



Dismissed.    See 1st Cir. R. 27.0(c).




                                  - 6 -